NOTICE OF ALLOWANCE 
Examiner acknowledges receipt of the reply filed 12/7/2021, in response to the final office action mailed 4/23/2021.
Claims 23, 24, 26-29, 32-34, 64, and 66-71.  Claims 1-3, 8, 9, 21, 22, and 65 were added in the amendment filed 12/07/2021.  Claims 66-71 were added in the amendment filed 12/07/2021.
Claims 69-71 are canceled in the examiner’s amendment set forth herein.  Claims 33 and 34 rejoined herein.
Claims 23, 24, 26-29, 32-34, 64, and 66-68 are being allowed on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 23, 24, 26-29, 32, 64, and 66-68 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 33 and 34, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/8/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections-withdrawn
The objection of claim 1 is withdrawn in view the amendment filed 12/7/2021.

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 2 and 9 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view the amendment filed 12/7/2021.

Claim Rejections - 35 USC § 103- withdrawn
The rejection of claims 1, 2, 9, 21, 22, and 27 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Cenker et al. (Langmuir 30:10072-10079 (2013) -previously cited), and Biosynthesis (N-terminal acetylation, 1 page, (2008), accessed 4/25/2018 at URL -biosyn.com/faq/why-acetylate-and-amidate-a-peptide.aspx- previously cited), is withdrawn in view the amendment filed 12/7/2021.
 et al. (Langmuir 30:10072-10079 (2013) -previously cited), and Biosynthesis (N-terminal acetylation, 1 page, (2008), accessed 4/25/2018 at URL -biosyn.com/faq/why-acetylate-and-amidate-a-peptide.aspx- previously cited), as applied to claims 1, 2, 9, 21, 22, and 27 above, and further in view of Martinez-Rodriguez et al. (Chemistry and biodiversity 7: 1531-1548 (2010)), is withdrawn in view the amendment filed 12/7/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Constantine Linnik on 12/16/2021 and 12/20/2021.
The claims have been amended as follows: 

23. (Currently Amended) A composition comprising a peptide having a nanospheric structure, wherein the peptide comprises [[has]] the amino acid sequence of AAAAK (SEQ ID NO: 5) or AAAKAAA (SEQ ID NO: 15) wherein the peptide is present at a concentration of at least 0.01% (w/v) in an aqueous solution that has a pH from 6 to 8.  

27. (Currently Amended) The [[A]] composition of claim 23, for use in drug delivery.  
comprises [[has]] the amino acid sequence of AAAAK (SEQ ID NO: 5).  

68. (Currently amended) The composition of claim 66, wherein the peptide comprises [[has]] the amino acid sequence of AAAKAAA (SEQ ID NO: 15).  

69-71. (Canceled) 

Claims 24, 26, 28, 29, 32-34, 64, and 66 are being allowed as set forth in the amendment filed 12/07/2021.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:   
The closest prior art to the instant claims is Cenker et al. (Langmuir 30:10072-10079 (2013) -previously cited).
Cenker et al. teach the peptide A4K consisting of for alanine residues and one cationic amino acid, lysine (abstract).  The peptide reads on AAAAK (SEQ ID NO: 5). The reference further teaches that A4K was highly soluble. Cenker et al. do not explicitly teach that the peptide has a nanospheric structure, peptide concentration or pH.
Henin et al. (J. Phys. Chem. B 110:16718-16723 (2006)- previously cited) teach the peptide Ac-AMAAK-AWAAK-AAAAR-A-NH2.  The peptide is deemed to be a repeating unit of formula I.  Specifically, X is alanine, methionine, or tryptophan, a=4, 

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising the sequence of SEQ ID NO: X” requires the full-length sequence with 100% identity to SEQ ID NO: X with any N-/C-terminal additions.  The Office interprets amino acid sequences as comprising naturally occurring amino acids in the L-isomeric form.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 23, 24, 26-29, 32-34, 64, and 66-68 are allowed.  
Claims 23, 27, 67, and 68 are allowed as set forth in the above examiner’s amendment. Claims 24, 26, 28, 29, 32-34, 64, and 66 are being allowed as set forth in the amendment filed 12/07/2021.  Claim 69-71 are canceled herein. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             

/JULIE HA/           Primary Examiner, Art Unit 1654